           CASE 0:20-cv-02359-NEB-LIB Doc. 1-3 Filed 11/19/20 Page 1 of 1




                    r,iI
   ,llriii ;l'i;i t' +ir'                                             .I
                                                                                   rl
                                                                                   tril
   l'.;l                                                   ,   ir;l
                                                           !l; .,   El             fU',,i
[:;'t']tl:j

lv,','-#i
                                                           Ii'lii ru
                                                           'i,,":"i

                                                           ;iri,
                                                           ,ir'lir 5
                                                           j;i:L,l
                                                                      d

                                                                      l'|
                                                                              =l   Err
                                                                                   ru,",
                                                                                   .s
                                                                                   ltl
                                                                                    oI
                                                                                         i.
                                                                                         fr


                                                           fl+'i     tl
                                                           lr.i.il'i p
                                                           l$#r trl           =l    trtt
                                                                                    trli
                                                                                   IEI
                                                           ffi#e
                                                           fltffi ru
                                                                        E
                                                                                   ls
                                                           ld$,$$
                                                                        :'i        l$
                                                           $rql.$ii1[


                                                           #ffiIil-r
                                                                              <
                                                                              =    1.,
                                                                                   Itrt
                                                                      trt          t5
                                                           +fihl$l
                                                           iiffiil    s
                                                           *r{*ril!d, lr
                                                                              :
                                                                              =    IF
                                                                              =
                            '
                            I      lt-'l ,, ,lrliiri
                                1.r!:r,!
                            .: "ll  l
                                   r, -r.jh
                                                       i
                            r!!Jt




                                                                                                             BBS

                                                                                                             r=
                                                                                                             E*a
                                                                                                             E@
                                                                                                             3'N
                                                                                                             l('   ffi2c



                                                                                                    NO\/ 1   s 2020c
                                                                                              U.S. DISTRICT COURT ST. PAUL
